Nothing was disputed but the mode of casting interest.
Wilson. When there have [been] many and distant payments: on a bond, interest should be cast upon the debt for whole years, *116and interest upon each payment until the end of its respective year, as in Dali, page [-], 1 and it is upon the principle that the Act of Assembly [1 Del.Laws 96] like the Statute of [-], 1 allows so much interest upon each particular debt per annum and does not authorize the payment of interest until the end of the year, unless it is the last one, and the money is not due as interest until then.
Per Curiam. Read, C. J.
We are of opinion that whensoever a payment is made, the interest should be cast on the debt -until the time of such payment,.and it must be credited at the time of such payment; and interest shall run again upon that balance unless it is larger than the original principal sum. And in cases where the debt is not due and there is a prompt payment, the case is the same, for the interest is as much due as the principal and the computations should be in the same manner. We think that interest does not grow due only at the end of the year but on every day. But this is not to alter the custom adopted of casting interest among wholesale and retailing merchants and on their interest accounts.

 Blanks in manuscript.